           Case 2:20-cv-02073-APG-VCF Document 10 Filed 01/27/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      SONYA Z. DUEX,
4
                            Plaintiff,
5                                                           2:20-cv-02073-APG-VCF
      vs.                                                   ORDER
6     LAS VEGAS RESORT HOLDINGS, LLC dba
      SAHARA LAS VEGAS, a Delaware limited
7
      liability company, and ROES I-X, inclusive,
8                           Defendant.
9           Before the court is Sonya Z. Duex v. Las Vegas Resort Holdings, LLC dba Sahara Las Vegas, a
10   Delaware limited liability company, and ROES I-X, inclusive, case number 2:20-cv-02073-APG-VCF.
11          A discovery plan and scheduling order has not been filed pursuant to LR 26-1.
12          Accordingly,
13          IT IS HEREBY ORDERED that the parties must a proposed discovery plan and scheduling order
14   on or before February 2, 2021.
15          IT IS FURTHER ORDERED that a telephonic status hearing is 1:00 PM, February 3, 2021.
16          The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
17   five minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
18   sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
19   proceedings is prohibited.
20

21          DATED this 27th day of January, 2021.
22                                                                _________________________
                                                                  CAM FERENBACH
23                                                                UNITED STATES MAGISTRATE JUDGE

24

25
